UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6333


ANTHONY FRED MARTIN,

                    Plaintiff - Appellant,

             v.

SUSAN DUFFY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Florence. David C. Norton, District Judge. (4:18-cv-00317-DCN)


Submitted: July 19, 2018                                          Decided: July 24, 2018


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Fred Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Fred Martin appeals the district court’s order accepting the

recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C.

§ 1983 (2012) complaint on the ground that his due process claim is duplicative of that

filed in a different case, and, in the alternative, fails to state a claim. We agree with the

district court that Martin’s allegations—allegations that are nearly identical to those that

we have previously rejected—are insufficient to state a claim, and therefore affirm the

district court’s judgment. Martin v. Duffy, 858 F.3d 239, 252-54 (4th Cir. 2017), cert.

denied, 138 S. Ct. 738 (2018); see Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2